Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kubouchi, JP2015117973A (in IDS)(see machine translation for citations)(see original document for figures), and Ugaji, JP2008277031A (see machine translation for citations) as evidenced by Shimadzu Microfocus SMX-225CTf Spec Sheet (see attached PDF).

Regarding claim 1, Kubouchi teaches a method for analyzing a swelling behavior of a lithium secondary battery, comprising:
(S1) installing a detachable pressurizing holder (sampled holder (21))[0027][fig. 3] for fixing a battery sample (holds cell (10) during X-ray analysis)[0027][fig. 3] and a charge/discharge cable connected with an external charging/discharging device (terminal is connected to cell terminals for charging and discharging)[0026][0042] to an X-ray imaging equipment (X-ray machine)[0023];
(S2) inserting the battery sample into the detachable pressurizing holder (holds cell (10) during X-ray analysis)[0027][fig. 3], contacting an electrode lead of the battery sample with a terminal of the charge/discharge cable (terminal is connected to cell terminals for charging and discharging)[0026][0042], and then operating the external charging/discharging device to perform charging and discharging (charging and discharging)[0042]; and
(S3) during the performing of charging and discharging of the battery sample, irradiating and scanning X-ray on the battery sample to obtain an image, and then measuring a change in the thickness of the electrode inside the battery sample from the image (scanning the cell (10) during charging and discharging to measure thickness change)[0038][0044][0045]
	Ugaji teaches observing the state of a lithium secondary battery using an X-ray computed tomography (CT) imaging equipment (x-ray CT Scan)[pg. 16 para. 6] while rotating the battery sample to obtain a 3D image (rotating sample platform)[Spec sheet pg. 9] and then measuring a change in the thickness of the electrode inside the battery sample from the 3D image (inherent function of a CT scanner). It is known that X-ray CT scans allow for more detailed imaging, so then it would have been obvious to one of ordinary skill in the art to use a CT scan to measure the battery condition as in Ugaji as an obvious design choice.  
Neither teach irradiating and scanning X-ray on the battery sample at an angle ranging from −10° to 10°.  
Regarding the angle range, it would have been obvious to one of ordinary skill in the art to arrive at the claimed range from a finite number of angle choices as it would have been obvious to try. 

Regarding claim 2, combined Kubouchi teaches the method of claim 1.
Further, Kubouchi teaches wherein the detachable pressurizing holder (sample holder (21)) has a pair of plate-shaped members (pair of plate shaped support members (23))[0029][fig. 3] spaced apart from each other while facing each other and adjusting a distance therebetween (space between members (23))[fig. 3], and the battery sample is inserted between the pair of plate-shaped members (battery (10) between members (23))[fig. 3].

Regarding claim 3, combined Kubouchi teaches the method of claim 1. 
Further, Kubouchi teaches wherein the detachable pressurizing holder is placed on a sample mounting unit of the X-ray CT imaging equipment in situ or installed using a separate fixing member (sample holder (21) holding sample (5) placed on a sample stage (3))[0023][fig. 1].

Regarding claim 4, combined Kubouchi teaches the method of claim 1. 
Combined Kubouchi does not teach wherein the charge/discharge cable is installed in a zigzag form along a high-voltage cable copper line of the X-ray CT imaging equipment to connect the battery sample inside the X-ray CT imaging equipment with the external charging/discharging device without affecting shield of the X-ray.
However, Kubouchi teaches a connection terminal for charging and discharging the cell during imaging [0026][0042]. Providing this terminal in a zig-zag shape is considered to be an obvious change in shape [MPEP 2144 IV B].

Regarding claim 5, combined Kubouchi teaches the method of claim 1.
Further, Ugaji teaches wherein the X-ray CT imaging equipment is a laboratory equipment that does not utilize an accelerator [Spec Sheet pg. 19].

Regarding claim 6, combined Kubouchi teaches the method of claim 1
Further, Ugaji teaches wherein the scanning in the step (S3) is performed within 2 minutes (10 sec – 30 minutes)[Spec Sheet pg. 19].

Regarding claim 7, combined Kubouchi teaches the method of claim 1.
Further, Kubouchi teaches wherein the measurement of a change in the electrode thickness of the battery sample is performed in a range of 0% to 100% of SOC (measuring during charging and discharging)[0042].

Regarding claim 8, combined Kubouchi teaches the method of claim 1, 
Further, Kubouchi teaches wherein the battery sample is a pouch-shaped lithium secondary battery (bag shaped laminate film (17))[fig. 2][0026].

Regarding claim 9, combined Kubouchi teaches the method of claim 1.
Further, Ugaji teaches wherein the battery sample includes an NCM-based positive electrode containing Ni, Co, and Mn, and a Si-based negative electrode (positive electrode mixture)[pg. 5 para. 3](silicon negative electrode)[pg. 5 para. 1].

Regarding claim 10, combined Kubouchi teaches an analysis system for performing the analysis method of claim 1. 
Further, Ugaji teaches the analysis system comprising:(i) a X-ray CT imaging equipment (x-ray CT Scan)[pg. 16 para. 6];
Further, Kubouchi teaches (ii) a detachable pressurizing holder installed to the X-ray CT imaging equipment to fix a battery sample member (sample holder (21) holding sample (5) placed on a sample stage (3))[0023][fig. 1]; and (iii) a charge/discharge cable for connecting the battery sample to an external charging/discharging device (terminal is connected to cell terminals for charging and discharging)[0026][0042].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/            Examiner, Art Unit 1724                                                                                                                                                                                            /BRIAN R OHARA/Examiner, Art Unit 1724